Citation Nr: 1606508	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-16 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an unspecified head condition (claimed as a result of being "knocked out").

2.  Entitlement to service connection for pseudofolliculitis barbae (claimed as a "no shaving" profile).

3.  Entitlement to service connection for a right shoulder disability (claimed as dislocation).

4.  Entitlement to service connection for a left shoulder disability (claimed as dislocation).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus with peripheral neuropathy (claimed as pain in the arms, hands, and feet).

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for torn ligaments in the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps Reserve.  He had a period of initial activity duty for training (IADT) from December 1976 to October 1977.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision in which the RO, inter alia, denied service connection for an unspecified head condition (claimed as being "knocked out"), pseudofolliculitis barbae (claimed as a "no shaving" profile), a bilateral shoulder disability (claimed as dislocation), hypertension, diabetes mellitus with peripheral neuropathy (claimed as pain in the arms, hands, and feet), a back disability, and torn ligaments in the left knee.  Later that month, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

The Board notes that this appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  The Veteran in this case served on IADT from December 1976 to October 1977.

2.  The record contains a December 2015 VA letter to the Veteran's estate expressing condolences for the Veteran's death.

3.  The Board has obtained an obituary which confirms that the Veteran died in December 2015.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


